                          IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                          LUFKIN DIVISION

SCOTT HESS                                          §

VS.                                                 §                  CIVIL ACTION NO. 9:19cv161

DIRECTOR, TDCJ-CID                                  §

                      MEMORANDUM ORDER REGARDING TRANSFER

        Petitioner Scott Hess, an inmate confined at the Gib Lewis Unit of the Texas Department of

Criminal Justice located in Woodville, Texas, proceeding pro se, filed this petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254.

                                               Discussion

        Petitioner brings this petition for writ of habeas corpus attacking a conviction he received in

the 197th Judicial District Court for Cameron County, Texas.

        Pursuant to 28 U.S.C. § 2241(d), a petitioner may bring his petition for writ of habeas corpus

in the district court for the district wherein such person is in custody or in the district court for the

district within which he was convicted. Section 2241(d) further provides that the district court in

the exercise of its discretion may transfer the action to the other district in the furtherance of justice.

        Petitioner is currently confined at the Lewis Unit in Woodville, Texas. However, petitioner

was convicted and sentenced in Cameron County, Texas. Pursuant to 28 U.S.C § 124, Cameron

County is in the Brownsville Division of the Southern District of Texas.

        While jurisdiction is proper in the Eastern District of Texas because the prisoner is confined

within the district court’s territorial boundaries, the conviction he challenges has no ties to the

Eastern District of Texas. The court has considered the circumstances and has determined that the
interest of justice would best be served if this petition were transferred to the division in which the

petitioner was convicted. See Mitchell v. Henderson, 432 F.2d 435, 436 (5th Cir. 1970) (concluding

that the division of conviction, where witnesses were located, was a more appropriate venue than the

division of confinement in challenge to conviction).

        Under 28 U.S.C. § 1404(a), for the convenience of parties and witnesses and in the interest

of justice, a district court may transfer any civil action to any other district or division where it could

have been brought. Such a transfer may be done sua sponte and is reviewable only for an abuse of

  .
discretion. Mills v. Beech Aircraft Corp., 886 F.2d 758, 761 (5th Cir. 1989).

        Since petitioner complains of convictions which occurred in the Brownsville Division of the

Southern District of Texas and all records and witnesses involving this action may be located in the

Southern District, the transfer of this action to such division would further justice. Therefore, it is

the opinion of the undersigned that this petition should be transferred to the United States District

Court for the Southern District of Texas, Brownsville Division. An Order of Transfer so providing

shall be entered in accordance with this Memorandum Order.



                      SIGNED this the 3rd day of October, 2019.




                                                           ____________________________________
                                                           KEITH F. GIBLIN
                                                           UNITED STATES MAGISTRATE JUDGE




                                                    2
